Citation Nr: 0113872	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected left 
hydronephrosis/urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

The Board of Veterans' Appeals (Board) previously denied 
service connection for an acquired psychiatric disorder in a 
January 1992 decision.  The North Little Rock, Arkansas, 
Department of Veterans (VA), Regional Office (RO) denied the 
veteran's application to reopen the claim in an October 1993 
rating decision.

The Board granted entitlement to service connection for left 
hydronephrosis as secondary to service-connected urethral 
stricture in a December 1997 decision.

This current matter comes to the Board on appeal from an 
August 1999 rating decision of the North Little Rock VARO, 
which denied the veteran's application to reopen the claim 
for service connection for an acquired psychiatric disorder 
on a direct basis.  The RO also denied entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to service-connected left hydronephrosis/urethral stricture.  
This claim was appropriately developed as a new issue insofar 
as secondary service connection for an acquired psychiatric 
disorder was not in contention at the time of the prior final 
1992 Board decision and 1993 RO decision that denied service 
connection on a direct basis only.  Samuels v. West, 11 Vet. 
App. 433, 436 (1998) (citing Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996).

The veteran presented testimony at personal hearings held by 
the Hearing Officer at the local VARO in January 1999 and by 
the undersigned Member of the Board in March 2001.


FINDINGS OF FACT

1.  The RO previously denied entitlement to direct service 
connection for an acquired psychiatric disorder, on a new and 
material basis, in an October 1993 rating decision.

2.  Evidence developed since the RO's October 1993 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a psychiatric disability.  


CONCLUSIONS OF LAW

1.  The RO's October 1993 rating decision which denied 
entitlement to direct service connection for an acquired 
psychiatric disorder, on a new and material basis, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the October 1993 rating decision 
in support of the appellant's application to reopen the claim 
for entitlement to direct service connection for an acquired 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for direct service connection for 
an acquired psychiatric disorder.  Although the veteran 
underwent psychiatric evaluation in service, the 1993 rating 
board decision indicated that he manifested personality and 
adjustment disorders which are not disabilities for which 
service connection can be accorded.  In addition, it was also 
noted that there was no evidence of a current ratable 
psychiatric disorder.  In conjunction this application to 
reopen, however, the RO has obtained VA outpatient treatment 
records reflecting diagnoses of depression.  The Board finds 
that these findings are "new" since they were not available 
for review in 1993, and are "material" since they relate 
directly to the matter at hand.  Therefore, as the Board 
finds the medical evidence added to the record is "new and 
material" to the appellant's claim for direct service 
connection of an acquired psychiatric disorder, and the claim 
is reopened.  See 38 C.F.R. § 3.156 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to direct service connection for an 
acquired psychiatric disorder is reopened; to this extent, 
the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

Here, the Board observes that the veteran has never been 
afforded VA examination with respect to the most probable 
etiology of his current psychiatric disorder.  Furthermore, 
the veteran has testified that he receives treatment on a 
regular basis at the Fayetteville VA Medical Center.  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his acquired psychiatric 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
The RO should specifically request the 
veteran's treatment folder from the 
Fayetteville VA Medical Center.  Copies 
of the medical records from all sources 
he identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should then schedule the 
veteran for VA mental disorders 
examination in order to determine the 
most probable etiology of any current 
psychiatric disability.  The  claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction the examination.  
All appropriate tests and evaluations, 
including psychological testing if deemed 
necessary, should be done.  The examiner 
should utilize the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder(s) found.  The examiner 
must indicate, to a reasonable degree of 
medical certainty, whether it is more 
likely, less likely or as likely as not 
that any such disorder is related to 
service either by way of incurrence or 
aggravation, or secondary to service-
connected disorder(s).  A discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  The RO should then re-adjudicate the 
veteran's direct and secondary service 
connection claims.  If either of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of the claims on appeal.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



